Citation Nr: 0304895	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issue of entitlement to service connection for a 
cardiovascular disorder will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the RO which 
denied service connection for PTSD and a cardiovascular 
disorder.  

With respect to the issue of service connection for a 
cardiovascular disorder, the Board is undertaking additional 
development on pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, 7104 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on this appeal has been accomplished.  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on this issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  The veteran was advised of the 
evidence that had already been obtained in the Statement of 
the Case (SOC) issued in June 2002, and in the Supplemental 
Statement of the Case (SSOC) issued in September 2002.  The 
veteran also testified before the undersigned member of the 
Board at a video conference hearing in December 2002.  All 
pertinent records from VA and all private medical records 
from sources identified by the veteran have been obtained and 
associated with the claims file.  The veteran has not alleged 
the presence of any additional evidence which would be 
pertinent to his claim.  

Additionally, the veteran was notified of his rights under 
VCAA by letters dated in May and November 2001.  He was 
notified of VA's duty to assist under the newly enacted 
legislation and of the evidence obtained, and that he could 
submit additional evidence.  

Every effort has been made assist the veteran to obtain 
evidence from all identified sources.  The veteran was asked 
on several occasions to provide detailed information 
concerning the alleged stressors that he believes have caused 
his current psychiatric problems.  While the veteran did 
provide some information, he did not provide the specific 
information necessary for VA to attempt to verify the claimed 
in-service combat stressors.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of this claim.   

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  

Factual Background

The service records show the veteran's primary military 
occupational specialty was that of a supply administrative 
specialist and that he served in Vietnam from October 21, 
1970 to March 1, 1971.  The veteran was not authorized to 
wear the Combat Action Ribbon and did not receive any awards 
or decorations denoting combat.  

The service medical records show that the veteran was seen on 
one occasion in September 1971 for complaints of anxiety and 
fear.  The veteran reported a long history of psychiatric 
problems and psychophysiological disorders.  The report 
indicated that the veteran was somewhat immature and 
complained of an inability to readjust to stateside duty in 
general, and to his job in supply, specifically.  The veteran 
was not depressed, but rather unhappy with his situation and 
had many non-specific somatic complaints which did not appear 
particularly specific.  On examination, no definitive 
psychopathology, i.e., psychosis, neurosis, organic brain 
pathology, or personality defect, was identified.  The 
veteran was immature, but was aware that he was expected to 
function adequately and that these were realistic 
expectations.  The diagnosis was situational maladjustment.  
The veteran was considered fit for full duty.  

On a Report of Medical History for separation from service in 
April 1974, the veteran specifically denied any history of 
depression or excessive worry, trouble sleeping, memory 
problems, or nervous trouble of any sort.  On examination, 
the veteran's psychiatric status was normal.  

The veteran made no mention of any psychiatric problems on 
his original application for VA benefits received in August 
1976, or when hospitalized at a VA facility in July and 
August 1976.  On examination at that time, the veteran denied 
any problems with his memory or decision making.  He denied 
any suicidal ideations, social isolation, anxiety, or 
depression.  

The veteran made no mention of any psychiatric problems on an 
application for VA compensation benefits received in February 
1988, or when examined by VA in March 1988.  On examination 
at that time, the veteran's psychiatric status was normal.  

A claim of service connection for PTSD was received from the 
veteran in July 2000.  

In September 2000, the veteran was asked to provide 
information concerning his alleged stressors in service that 
he believed caused his current psychiatric problems.  

In a letter received in October 2000, the veteran reported 
that on his first day in Vietnam, the base he was on came 
under fire from a nearby village, and that one person was 
killed in action (KIA).  The veteran reported that he saw the 
"mangled body," and that the individual subsequently died.  
He reported that he visited a local hospital for children on 
many occasions and saw severely injured children, and that he 
still had nightmares of the children and their missing body 
parts.  "It was the most horrible thing [he] ever 
witnessed."  

A psychological evaluation report from the Eire, Pennsylvania 
Vet Center, dated in March 2001, included the diagnoses of 
rule out PTSD and dysthymic disorder.  The report was signed 
by a consulting psychologist.  The report noted that the 
veteran's score on the Mississippi Scale for Combat related 
PTSD was a 118 which indicated a significant symptom impact 
from the veteran's traumatic events in Vietnam.  His score on 
the Beck Inventory test indicated significant depression 
regarding his military experiences.  

VA outpatient records show that the veteran was first seen 
for psychiatric problems in September 1987.  He was scheduled 
for a psychiatric appointment with psychiatrist in October 
1987.  When seen in October 1987, the veteran reported that 
he didn't like to be around people, but that he could force 
himself to do so.  He reported that he was in supply 
administration and moved about while he was in Vietnam.  He 
was not in combat but that he had to pull perimeter guard 
duty.  He liked being in Vietnam because it was a 
"controlled situation" and that he knew what he had to do 
and felt comfortable.  He tried to extend for a second tour 
of duty, but changed his mind when he found out that he had 
to take a troop ship back, which would take too long.  He had 
questionable flashbacks with intrinsic recollections.  The 
veteran reported that he felt he was "over trained" and 
that he wanted to see combat but didn't get to.  He said that 
he was trained to kill but that he wasn't allowed.  Since 
Vietnam, he had a rage in side and feared that he would lose 
control and lash out at someone.  He joined the Marine Corps 
because he wanted to be in the best fighting unit.  He felt 
then and now, that he had something to prove that could only 
be proved in combat.  He said he would go to Afghanistan if 
he could.  The impression was explosive personality disorder.  

Additional VA outpatient records show that the veteran was 
seen on several occasions by a clinical psychologist intern 
from November 1987 to February 1988.  The reports did not 
include any specific stressors.  The intern indicated that 
the Minnesota Multiphasic Personality Inventory (MMPI) score 
showed "classic PTSD syndrome," and that it was supported 
by the veteran's general history.  

In a stressor statement received in July 2001, the veteran 
reported that when he was being indoctrinated to his new 
duties in Vietnam, the base came under fire.  He said that he 
hadn't been issued a weapon at that time and that he felt 
"helpless."  All he could do was take cover until it was 
safe.  He stated that it was not uncommon to come under fire 
while traveling to different outposts.  He pulled perimeter 
guard duty, which were accomplished without incident, and 
that on occasion, he watched as jets drop napalm on 
surrounding areas.  He said it was not uncommon to see dead 
civilians and enemy soldiers lying around or floating down 
rivers and to see security forces firing at the floating dead 
to make sure they were not sappers trying to infiltrate.  The 
veteran reported that he could not remember the names, dates, 
or places where he witnessed many horrifying events, but that 
he can never forget what he saw and experienced in Vietnam.  

VA medical records show treatment for heart problems from May 
to July 2002.  The records do not show any complaints, 
findings, or diagnosis referable to PTSD.  

At a video conference hearing before the undersigned member 
of the Board in December 2002, the veteran testified that he 
visited a children's hospital at Da Nang at least once or 
twice a month while he was in Vietnam to help cheer the 
children up.  He saw bodies floating down the river when 
driving over the Da Nang bridge, and drew fire from 
"everybody, including friendly's" while driving through Hai 
Van Pass.  He described it as "harassment fire" and said 
that no one was killed or injured and that his vehicle was 
never hit by fire.  He never came under direct rocket or 
mortar attack, but said that his base was in "rocket alley" 
and that they flew overhead all the time.  As far as 
traumatic events, no one incident stood out in his mind.  He 
was first treated for psychiatric problems by the VA in 1987, 
but that he stopped going after about 6 to 8 weeks because 
the counselors had never been in Vietnam and didn't 
understand.  He also testified that shortly after he arrived 
in Vietnam, his base came under fire from a nearby village.  
He had not been issued a weapon at that time, and all he 
could do was take cover and wait until it was safe to come 
out.  He testified that no one was killed or injured in this 
incident.  (T p.19).  



Analysis

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists of diagnoses of PTSD by a clinical psychologist 
intern in 1987, and the veteran's assertions that he was 
exposed to stressors in service.  The intern's clinical notes 
make no references to specific events in service and noted 
only personal and marital problems and financial difficulties 
that the veteran was experiencing at that time.  The intern 
did not have access to the veteran's claims file and did not 
offer any discussion or analysis for her conclusions other 
than to say that results from a psychological test showed 
"classic PTSD syndrome" and that this was supported by the 
veteran's general history.  It is evident that the diagnosis 
by the intern was based primarily on the veteran's self-
described history of traumatic experiences in Vietnam which 
have not been confirmed by any objective evidence.  

An opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Moreover, a more 
recent psychological evaluation in March 2001 offered a 
diagnosis of dysthymic disorder and rule out PTSD.  

As pointed out by the Court, the existence of a valid service 
stressor is a factual question for VA adjudicators, based on 
an assessment of the credibility and probative weight of all 
the evidence.  The Board is not bound to accept the veteran's 
uncorroborated accounts of alleged stressors during service, 
nor is the Board required to accept the unsubstantiated 
medical opinions that alleged PTSD had its origins in 
service.  This is particularly true where there has been a 
considerable passage of time between punitive stressful 
events recounted by a veteran and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991).  

After review of all of the evidence of record, the Board 
finds that the veteran's assertions concerning his claimed 
stressors in service are not credible.  Specifically, on a 
stressor statement received in October 2000, the veteran 
reported that his base came under fire from a nearby village 
when he first arrived in Vietnam.  He reported that one man 
was seriously injured in the attack, that he saw the man's 
"mangled body," and that the individual subsequently died.  
However, at the personal hearing in December 2002, the 
veteran testified that no one was injured or killed in this 
attack, and that he took cover during the attack and did not 
come out until it was safe.  

The veteran also testified that he was in Vietnam for 6 or 7 
months during which time he drove all over Vietnam conducting 
IG inspections at various outposts, pulled perimeter guard 
duty, and was somewhat isolated from others due to the nature 
of his classified duties.  However, at the personal hearing, 
he testified that most of his work was conducted at the 
headquarters post where he was assigned.  He also testified 
that he tried to visit the children's hospital at least once 
or twice a month, and that he went there at least 15 times.  
He said that he never came under rocket or mortar attack and 
that he never witnessed anyone injured or killed.  The 
closest he ever came to combat action was being fired at 
while driving through Hai Van Pass.  However, he described 
this as "harassment fire" and said that no one was ever 
injured and that his jeep was never hit.  

The service records show that the veteran was in Vietnam for 
just over 4 months, a total of no more than 100 days.  Given 
the nature of his reported duties, the Board has serious 
doubts as to his claimed experiences in Vietnam.  While the 
veteran now claims that his Vietnam experiences were very 
distressing and caused him great anxiety, he reported that he 
liked being in Vietnam when he was first seen by VA in 1987.  
In fact, he reported then that he would have reenlisted for a 
second tour if he didn't have to travel back to Vietnam by 
troop ship.  (See 10/87 VA clinical note).  

The inconsistencies in some of the veteran's stories 
concerning his claimed stressors raises serious questions as 
to his credibility.  His description of stressors in Vietnam 
do not involve any particular event that can be verified 
through Marine Corps records.  The veteran's lay testimony 
regarding stressors is insufficient, standing alone, to 
establish service-connection.  Moreau v. Brown, 9 Vet. 
App. 389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).  
Furthermore, while he described all of his claimed stressors 
as having occurred in the presence of others, he has not 
provided the name of a single person who could verify any of 
the incidents.  

The record shows that the veteran was not awarded any medals 
for valor.  Since he did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  

It should be noted that the veteran was asked to provide 
specific information concerning the claimed in service 
stressors on two occasions during the pendency of this 
appeal.  While the veteran provided some information, it was 
insufficient to attempt confirmation through official unit 
records.  Without the veteran's cooperation, the Board is 
unable to confirm the claimed stressors.  As indicated above, 
the veteran is not shown to have engaged in combat.  
Therefore, the Board is not bound to accept his 
uncorroborated assertions concerning combat events in 
service.  Wood.  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In summary, the Board finds the veteran's assertions 
regarding his Vietnam experiences are not credible.  
Additionally, there is no medical evidence of a diagnosis of 
PTSD based on any recognized stressor and the constellation 
of symptoms associated with that disorder.  Inasmuch as there 
is no credible supporting evidence to corroborate the 
occurrence of the alleged stressors, the claim must be 
denied.  

ORDER

Service connection for PTSD is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

